Cite as 2014 Ark. 33

                SUPREME COURT OF ARKANSAS
                                       No.   CV-14-45

PATTY E. SIMPSON                                 Opinion Delivered January   23, 2014
                              PETITIONER
                                                 REQUEST TO CERTIFY
V.                                               QUESTIONS OF LAW FROM THE
                                                 UNITED STATES DISTRICT
                                                 COURT FOR THE EASTERN
CALVARY SPV I, LLC, AS ASSIGNEE                  DISTRICT OF ARKANSAS
OF HSBC BANK NEVADA,                             (NORTHERN DIVISION)
N.A./ORCHARD BANK
                    RESPONDENT
                                                 CERTIFIED QUESTIONS
                                                 ACCEPTED.


                                       PER CURIAM


       In accordance with section 2(D)(3) of amendment 80 to the Arkansas Constitution

and Rule 6-8 of the Rules of the Supreme Court and Court of Appeals of the State of

Arkansas, the Honorable J. Leon Holmes of the United States District Court for the Eastern

District of Arkansas, Northern Division, has filed a motion and certification order with our

clerk on January 14, 2014. The certifying court requests that we answer questions of law that

may be determinative of a cause now pending in the certifying court, because it appears that

there is no controlling precedent in the decisions of the Supreme Court of Arkansas.

       After a review of the certifying court’s analysis and explanation of the need for this

court to answer the questions of law presently pending in that court, we accept certification

of the following questions:

       1.     Whether an entity that purchases delinquent accounts and then retains a
                                    Cite as 2014 Ark. 33

             licensed Arkansas lawyer to collect on the delinquent accounts and file lawsuits
             on its behalf in Arkansas is “attempt[ing] to collect,” thus meeting the
             definition of “collection agency,” pursuant to Arkansas Code Annotated
             section 17-24-1101?

      2.     Whether an entity that purchases delinquent accounts and then retains a
             licensed Arkansas lawyer to collect on the delinquent accounts and file lawsuits
             on its behalf in Arkansas is “attempt[ing] to collect” and, thus, is required to
             be licensed by the Arkansas State Board of Collection Agencies pursuant to
             Arkansas Code Annotated section 17-24-301(4)?

      This per curiam order constitutes notice of our acceptance of the certification of these

questions of law. For purposes of the pending proceeding in this court, the following

requirements are imposed:

      A. Time limits will be calculated from the date of this per curiam order accepting
      certification. The plaintiff in the underlying action, Patty E. Simpson, is designated
      as the moving party and will be denoted as the “Petitioner,” and her brief is due thirty
      days from the date of this per curiam. The defendant, Cavalry SPV 1, LLC, shall be
      denoted as the “Respondent,” and its brief shall be due thirty days after the filing of
      Petitioner’s brief. Petitioner may file a reply brief within fifteen days after
      Respondent’s brief has been filed.

      B. The briefs shall comply with this court’s rules as in other cases except for the briefs’
      content. Only the following items required in Arkansas Supreme Court Rule 4-2(a)
      shall be included:

             (3) Points on appeal which shall correspond to the certified questions of law
             to be answered in the federal district court’s certification order.

             (4) Table of authorities.

             (6) Statement of the case which shall correspond to the facts relevant to the
             certified questions of law as stated in the federal district court’s certification
             order.

             (7) Argument.

             (8) Addendum.


                                               2
                                      Cite as 2014 Ark. 33

              (9) Cover for briefs.

       C. Oral argument will be permitted only if this court concludes that it will be helpful
       for presentation of the issues.

       D. Arkansas Supreme Court Rule 4-6 with respect to amicus curiae briefs will apply.

       E. This matter will be processed as any case on appeal.

       F. Rule XIV of the Rules Governing Admission to the Bar shall apply to the attorneys
       for the Petitioner and the Respondent.

       Pursuant to Arkansas Supreme Court Rule 6-8(d), we request that the parties include

in an addendum the following pleadings: the complaint; the answer, if any; the motion to

dismiss; and any responses, replies, and briefs in support thereof. In addition, if the parties

believe that any additional pleadings will be useful to our understanding of the legal issues

presented, those pleadings should be included as well.

       Certified questions accepted.




                                               3